DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Claim Objections
Claims 2-16, 18 and 20 are objected to because of the following informalities:  
Claims 2-16, 18 and 20 recite the terms “A structure”, “A method” and “A unit” respectively – which is improper.  Please revise to “The structure”, “The method” and “The unit” to correctly introduce a dependent claim according to US practice.  
Claim 10 recites the limitation “a frame configured to bearing” which is grammatically incorrect.  Please revise to “a frame configured to bear” or something equivalent.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-5, 7, 8 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 102(1) as being anticipated by Sharley et al. (GB 2440147 A).
Regarding claim 1, Sharley teaches a particulate material containment structure comprising an open-cell matrix (a plurality of interconnected cells) containing an intermediary composite particulate material retained in a support matrix (i.e., a bonding agent) (i.¢., a composite fill material at least partially filling the plurality of interconnected cells; see page 3, lines 4-8). Sharley teaches the plurality of interconnected cells may be made from a natural or synthetic material including polyethylene strands (i.e., fabric; see page 17, lines 16-20) and the plurality of interconnected cells may be flexible (see page 8, lines 5-9) and shaped as a uniform grid (see page 8, line 22).
Regarding claim 2, Sharley teaches the composite fill material containing the particulate material bonded together by a bonding agent may mechanically interlock with the interconnected cells made of a fabric material or it may adhere to the plurality of interconnected cells (see page 9, lines 1-5).
Regarding claim 3, Sharley teaches the bonding agent may be elastic (see page 4, line 19 and page 5, lines 1-3).
Regarding claim 4, Sharley teaches the bonding agent may be a rubber-based adhesive or a non-flexible resin containing flexible particles formed of rubber (see page 5, lines 1-8).
Regarding claim 5, Sharley teaches the bonding agent may be formed from a curable material (see page 4, lines 6-7).
Regarding claims 7 and 8, Sharley teaches staple fibers, which may be thread-like structures, (i.e., reinforcing material) added to the particulate material containment structure in order to enhance the longevity of the structure and provide a reinforcing effect (see page 11, lines 6-10).
Regarding claim 14, Sharley teaches the structure is made of fabric (see above) and may be permeable or impermeable dependent in the intended application (see page 4, lines 1-3).
Regarding claim 15, Sharley teaches the spaces between adjacent particles in the fill material remain open to the passage of liquids or gases (i.e., permeable; see page 5, lines 10-12).
Regarding claim 16, Sharley teaches the fabric material is nonwoven material (see Figure 1, and see page 17, lines 16-20).

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 102(a1) as being anticipated by Milton et al. (WO 2008/037972 A1).
Regarding claim 19, Milton teaches a cellular confinement system for soil, sand or other filler material (i.e., a unit) comprises a number of sub-assemblies each made up of a plurality of interconnected open cells of fabric material (see abstract). The fabric material may be a flexible nonwoven material (see page 16, lines 12-14) and the cells made of the flexible nonwoven fabric material may be filled with sand (i.e., a resilient fill material; see page 17, lines 24-26). Milton teaches the unit includes at least three rows of interconnected cells and each row includes at least three interconnected adjacent cells (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharley et al. (GB 2440147 A) alone.
Regarding claim 6, Sharley teaches the particulate material is sand (see page 6, lines 8-9) and
the bonding agent is an adhesive (see page 5, lines 1-5 and see page 17, lines 11-13). Sharley discloses the composite fill material may include a ratio of the bonding agent to the particulate material that may range from 1:7 to 1:15 and the mixing ratio is such that sufficient bonding agent is applied to coat at least some part of the surface of each aggregate particle during a mixing process but insufficient to fill the voids between the particles, thereby retaining as many as possible of the natural physical properties of the loose particulate material (see page 7, lines 8-13). Sharley and the claims differ in that Sharley does not teach the exact same proportions as recited in the instant claims.
	However, one of ordinary skill in the art at the time the invention was made would have
considered the invention to have been obvious because the compositional proportions taught by Sharley overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; 

    PNG
    media_image1.png
    134
    631
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, provided with the teachings of Sharley, to select an amount for an adhesive included in the composite fill material from within the range taught by Sharley, since Sharley teaches an amount of adhesive within this range that is added to the composite fill material results in retaining as many as possible of the natural physical properties of the loose particulate material of the fill.
Regarding claim 9, Sharley teaches the invention of claims 1 and 7 including fibers added to the structure (see above), but does not appear to explicitly disclose the fibers are synthetic fibers.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use natural or synthetic fibers as the fibers added to the structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).

Claims 10-13, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharley et al. (GB 2440147 A) in view of Bach (US 4717283).
Regarding claim 10, Sharley teaches the invention of claim 1 but does not appear to explicitly disclose a frame.
However, Bach, in an analogous art of containment structures, teaches containment structures with interconnected cells filled with sand or soil is mounted to a generally planar frame for installation purposes and to facilitate edge cell interlock (see abstract, figures 15 and 16 and column 3, lines 31-42). The frame taught by Bach is considered to be bear a load of the plurality of interconnected cells and the composite fill material since it is attached to a plurality of cells containing fill material (see figures 15 and 16 and column 3, lines 45-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to mount the structure taught by Sharley on a frame, as taught by Bach, since Bach teaches mounting a containment structure on a frame allows the structure to be installed in a desired location and facilitates edge cell interlock.
Regarding claim 11, Bach teaches the frame may include frame bowing, bending, or curvature whether in a vertical or horizontal plane (i.e., the frame is flexible; see column 7, lines 36-38).
Regarding claim 12, Bach teaches the frame includes grid section holding means for each grid section holding member for engaging each grid section of cells (i.¢., the frame is resiliently coupled with at least one of the cells; see column 4, lines 4-6).
Regarding claim 13, Bach teaches placing an in-fill material, which may be soil, on top of and around the grid section of cells, the containment structure (see column 9, lines 39-49). Given a teaching of placing fill material around the grid section of cells (i.e., around the outer perimeter of the structure), it would have been obvious to one of ordinary skill in the art at the time of the invention that fill material may have been place between the frame and the cellular structure and doing so would have only required a rearrangement of the working parts of the invention (see MPEP 2144.04 (VI)(C)).
Regarding method claims 17 and 18, it would have been obvious to one of ordinary skill in the art that the cellular structure of the Sharley-Bach combination in its normal and usual operation, would necessarily perform the method as claimed by the Applicant.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milton et al. (WO 2008/037972 A1) in view of Sharley et al. (GB 2440147 A).
Regarding claim 20, Milton teaches the invention of claim 19 (see above) but does not appear to explicitly disclose a bonding agent or elastomeric particles or bonding agent.
However, Sharley, in an analogous art of containment structures, teaches a filling material for a structure comprising interconnected cells includes a particulate material and a rubber-based bonding agent (see page 5, lines 1 and 10-12) in order to maintain the placement of the particulate material whilst imparting a high degree of flexibility into the structure (see page 4, lines 21-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the fill material containing an elastomeric bonding agent and particulate material, as taught by Sharley, as the resilient fill material taught by Milton, since Sharley teaches using such a fill material maintains the placement of the particulate material while imparting a high degree of flexibility to the structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619